Citation Nr: 0706354	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 
percent for service connected posttraumatic stress 
disorder (PTSD) from April 13, 2001.

2.	Entitlement to an initial evaluation in excess of 50 
percent for service connected PTSD from October 5, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted service connection for PTSD, evaluating it at 30 
percent from April 13, 2001, the date of the veteran's claim.  
The RO issued a notice of the decision in December 2002, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
November 2003.  Subsequently, in June 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in July 2004, 
the veteran timely filed a substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in 
October 2004.

The veteran did not request a hearing on this matter.  On 
appeal in February 2006, the Board remanded the case for 
further development, to include providing the veteran a VA 
psychological examination to assess the current severity of 
his PTSD.  In September 2006, the RO issued another decision, 
which elevated the veteran's PTSD evaluation to 50 percent, 
effective from October 5, 2004, the date of the VA 
examination disclosing an increase in PTSD symptoms.  

The Board also comments that the veteran had applied for 
total disability based on individual unemployability (TDIU), 
which the RO granted in its September 2006 decision, 
effective from May 13, 2002.  Accordingly, as conceded by the 
veteran in his December 2006 Informal Hearing Presentation, 
this matter has been resolved by that decision.    

In the instant case, the Board finds that the RO complied 
with the February 2006 Remand directive and therefore may 
proceed with its review of this appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).



FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
most of the information and evidence necessary to 
substantiate the claim addressed in this decision; with 
respect to the information that VA neglected to provide, 
no prejudice to the veteran resulted.

2.	From April 13, 2001 to October 4, 2004, the veteran's 
service connected PTSD was been manifested by such 
symptoms as flashbacks; nightmares; depressed mood; 
suspicion; anxiety; and chronic sleep impairment, but not 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impaired abstract thinking; difficulty understanding 
complex commands; or impairment of short or long-term 
memory.

3.	From October 5, 2004, the veteran's service connected PTSD 
has been manifested by suicidal ideations; persistent 
depression; unprovoked irritability; range outbursts; some 
neglect of personal appearance or hygiene; and an 
inability to maintain effective social relationships, but 
not by total occupational and social impairment, due to 
such symptoms as persistent delusions or hallucinations; 
inability to maintain minimal personal hygiene; 
disorientation as to time or place; or memory loss of 
names of close relatives or self.


CONCLUSIONS OF LAW

1.	The criteria for assignment of an initial disability 
rating in excess of 30 percent for PTSD, from April 13, 
2001 to October 4, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Sup. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2006).   

2.	The criteria for assignment of an initial disability 
rating of 70 percent for PTSD from October 5, 2004, but no 
more than 70 percent, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2006 letter sent to the veteran by the RO apprised 
him of most of the information and evidence needed to support 
the claim and that for the information it failed to provide, 
no prejudice to the veteran resulted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2006 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination for 
him.  The Board finds that the veteran was effectively 
informed about the allocation of responsibilities between 
himself and VA in obtaining evidence to support this claim.  
See Beverly, 19 Vet. App. at 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the February 2006 letter did not provide 
notice about the type of evidence needed to substantiate the 
veteran's claim, namely, that his PTSD was more severe than 
reflected by the ratings assigned, nor did it expressly 
indicate that the veteran should provide all supporting 
evidence in his possession.  Where such notice is lacking, 
the Board must determine whether prejudicial error resulted.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Id., at 116.  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" and non-
prejudicial error may be proven by demonstrating "that any 
defect in notice was cured by actual knowledge on the part of 
the [veteran] that certain evidence (i.e., the . . . evidence 
needed to substantiate the claim) was required and that [he] 
should have provided it."  Id., at 121.  Moreover, the Court 
has observed that "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  Id., 
at 128.     

The Board determines that although the RO committed error by 
failing to include complete VCAA notice in its February 2006 
letter, the veteran was not prejudiced thereby.  This is 
because the veteran displayed actual knowledge about the type 
of evidence needed to support his claim and that he should 
submit any other pertinent evidence he had.  Specifically, in 
a June 2006 correspondence, the veteran, through his 
accredited representative, stated that "his PTSD condition 
has increased in severity and warrants an evaluation or an 
increased evaluation."  He went on to state that "[t]he 
record contains clinical medical evidence which shows that 
the veteran['s] PTSD symptomatology meets the rating 
schedular criteria for an evaluation in excess of 50 percent.  
The past treatment records as well as the latest examination 
report show the veteran has displayed suicidal ideations.  
The latest examination states the veteran had thoughts of 
homicide and has made a plan.  The evidence clearly shows 
that the veteran has deficiencies in most of the areas in the 
rating schedular criteria.  We ask the Board to consider the 
severity of the veteran's PTSD conduction with reference to . 
. . at least the next higher rating."  In addition, in 
September 2006, the veteran expressly indicated that he had 
no other evidence to offer in support of his claim and 
affirmed that he did not intend to submit additional 
information that he knew about that would help support his 
appeal.  In the Board's view, these correspondences reflect 
that the veteran was actually aware of the evidence needed to 
substantiate his claim and that he should submit relevant 
evidence in his possession, despite the fact that the 
February 2006 RO letter failed to so indicate.  Accordingly, 
no prejudice to the veteran resulted.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
February 2006 letter.  Despite the inadequate notice provided 
to the veteran on these elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for an 
initial rating above 30 percent from April 13, 2001 renders 
moot any question about a different disability rating and 
effective date.  The RO also provided notice of these two 
Dingess elements in its October 2006 correspondence.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2002 RO decision that is the subject of this appeal 
in its February 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the September 
2006 decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in September 2002, October 2004, and 
February 2006, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive a 30 percent rating for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A veteran will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.              

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).


b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The veteran thus seeks appellate review of the RO's initial 
disability rating because of his dissatisfaction with it and 
objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




 
III. Analysis
a. Factual Background
In April 2001 the veteran filed his claim for service 
connection for PTSD where he described having sleep problems, 
anger, uncontrollable rage for no reason, obsession about 
Vietnam movies and stories, fear of having terminal diseases, 
nervousness around helicopters, distrust of others and 
discussions about death and dying.  

Also in April 2001, a VA medical note indicates that the 
veteran displayed the following PTSD symptoms: anxiety; 
agitation around people; easily and frequently angered; sleep 
problems; nightmares; and avoidance of activities that arouse 
memories of war trauma.  

In his June 2001 Statement in Support of Claim, the veteran 
indicated that he had anger problems and that his children 
were afraid of him.  He stated that he had nightmares and 
dreamed of killing and being killed.  The veteran also 
conveyed that he attempts to avoid the topic of Vietnam and 
disliked being around people.  

An undated medical report from Vet Center indicates that the 
veteran on intake at the Center at first was hostile and 
untrustworthy, which changed throughout the interview.  A 
mental status evaluation disclosed that the veteran 
physically appeared somewhere between "neat" and "unkempt" 
and was suspicious and defensive.  He had appropriate speech 
and was oriented x3.  The veteran had a normal memory 
function and labile affect.  He exhibited fair judgment at 
this time, but reported no delusions, disorganized thinking 
or hallucinations.  The veteran indicated that he had sleep 
disturbance and an excessive appetite, with a low energy 
level.  He indicated that he had thoughts of suicide but no 
specific plan, as he knew it would hurt his wife.  

A January 2002 VA medical examination report, where the 
clinician had reviewed the claims file, indicates that the 
veteran reported doing essentially nothing during the day, 
except for watching television, sleeping and working in his 
shop.  He had one friend who he rarely saw and belonged to no 
social clubs.  The veteran stated that he was not close with 
his siblings and characterized his marital relationship as 
"fair."

The veteran indicated that he was somewhat depressed much of 
the time, but that his memory and concentration were 
unimpaired.  He stated that he was irritable, quick to anger 
and had a hyperstartle response.  In addition, the veteran 
reported that he had nightmares and feared helicopters.  He 
further stated that he did not like people and that he 
avoided thinking about Vietnam.  The veteran denied suicidal 
ideation at this time, although he later endorsed passive 
suicidal ideation without intent or plan.

On mental status exam, the VA clinician noted that the 
veteran made infrequent eye contact and was adversarial 
towards the examiner.  The veteran appeared alert and 
oriented x3 and did not report delusions, hallucinations or 
other psychosis.  He displayed an irritable and restricted 
affect, as well as often vague and circumstantial speech.  
The VA examiner conveyed that the veteran was an inconsistent 
historian and suggested that the veteran was providing "an 
extreme over-report of symptoms that may or may not be 
present."    

Based on these data, the VA examiner diagnosed the veteran 
with dysthymic disorder, personality disorder (not otherwise 
specified) with antisocial, passive-aggressive and borderline 
traits.  He observed that the veteran had poor social support 
and was unemployed.  He assigned a GAF score of 51, 
representing moderate symptoms (e.g., flat affect, occasional 
panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  

An April 2002 VA medical record and May 2002 VA medical 
report note the veteran's depressed and angry mood.  At this 
time he denied suicidal and homicidal ideas, intent or plan.  
He also described having flashbacks, sleep disturbances, and 
being reclusive.  He did not tolerate crowds and traveled 
only to familiar places.  The examining clinician provided a 
GAF score of 45 at both times, which represented serious 
symptoms or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).   

A May 2002 letter from J.E.F., a licensed social worker, 
indicates that the veteran had PTSD with the following 
symptoms: sleep disturbance, flashbacks, avoidance of 
stressful stimuli, irritability, nightmares, difficulty 
concentrating and feeling "jumpy."  The veteran also 
conveyed that he had somatic distress when reliving traumatic 
experiences.  

A September 2002 VA medical examination report indicated that 
the veteran complained of having nightmares, sleep 
disturbances, being withdrawn and having no social life.  He 
stated that he was angry and irritable.  The veteran denied 
having psychotic symptoms, such as delusions or 
hallucinations.  He appeared to be fairly articulate.  

The examiner stated that the veteran appeared to exaggerate 
his symptoms in an effort to make the degree of his distress 
clear, and further conveyed that the veteran accordingly was 
difficult to assess.  The clinician also stated that the 
veteran's attempts to blame virtually all of his current 
problems on his Vietnam experiences was not believable, 
although it was reasonable to deduce that the veteran's 
experiences had aggravated his preexisting and current 
symptomatology in some small way.  He diagnosed the veteran 
with PTSD as well as dysthymic and personality disorders with 
antisocial and aggressive traits.  He noted that the veteran 
was extremely isolated and assigned a GAF score of 51, which 
represented moderate symptoms (e.g., flattened affect and 
circumscribed speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).    

A July 2003 VA psychiatric consult report indicates that that 
the veteran was alert, but appeared hostile and withdrawn.  
He was dressed casually and had normal speech as to rate 
rhythm and volume as well as logical, goal-oriented and 
sequential thought.  His memory was intact to immediate 
recall and remote memory, but the veteran was easily 
distracted and had chronic fleeting suicidal ideas without 
plans.  He had no hallucinations or delusions.  The veteran 
exhibited an angry and depressed mood with blunted affect and 
impaired judgment.  His insight was intact.  The VA examiner 
recommended more intensive treatment of the veteran's PTSD.  

A September 2003 VA medical report indicates that the veteran 
had a normal affect and was less irritable than in the past.  
A November 2003 VA medical note contains a diagnosis of 
severe PTSD.      

In a June 2004 letter, J.E.F., a licensed social worker, 
conveyed that the veteran had daily nightmares and intrusive 
distressing thoughts as well as sleep disturbances and anger.  
J.E.F. also noted that the veteran had repeatedly been fired 
from many jobs due to his anger and hostility with authority 
figures.  The veteran's anger also negatively impacted his 
family relations.  The veteran stated that he had no friends.

J.E.F. had observed during group therapy sessions, which he 
facilitated, that the veteran had a hostile attitude.  He 
concluded that the veteran's anger had caused severe 
debilitations, both socially and occupationally.       

The veteran underwent a VA examination in October 2004 to 
assess the severity of his PTSD.  At this time, the veteran 
reported that his marriage was growing increasingly troubled 
and that he did not see his children or grandchildren, as 
they were fearful of his anger.  He indicated that he 
experienced sleep disturbances, nightmares, daily intrusive 
thoughts, anger and irritability as well as social isolation.  
He further stated that he had had suicidal thoughts about a 
month before where he held a gun to his head, but did not 
have suicidal ideation at the time of the exam.  The veteran 
conveyed that he was always angry and/or depressed.  
Assessing these subjective complaints, the VA examiner 
concluded that the veteran's symptoms were much the same as 
they had been two years earlier, although he did report some 
increased frequency and intensity of symptoms.

A mental status exam revealed that the veteran was casually 
dressed and marginally groomed.  The veteran conveyed that he 
was angry and irritable, and appeared suspicious of the 
examiner at first.  He had little interaction with the 
outside world, but no impaired judgment regarding financial 
or medical decisions.  The veteran did not exhibit psychotic 
symptoms and he displayed clear thinking.  He had difficulty 
with authority figures and relationships.  The veteran was 
extremely isolated, and reported an increase in symptoms over 
the past two years.  The VA clinician stated that the 
veteran's symptoms over the past years may have increased 
somewhat due to his initial attempts for treatment, but the 
veteran's tendency to exaggerate made this very difficult to 
ascertain with a certainty.  Accordingly, the clinician 
diagnosed the veteran with PTSD, and major depressive 
disorder, in addition to personality disorder, not otherwise 
specified with avoidant and antisocial traits.  He also noted 
the veteran's severe marital problems, extreme isolation and 
medical problems.  He assigned a GAF score of 47 at this 
time, which reflected serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).    

In December 2004, E.R.G., a licensed social worker, authored 
a letter indicating that he had begun treating the veteran in 
October 2004.  The veteran complained of unbearable symptoms 
and "was on the verge of potentially 'ending it all. . . 
.'"  The veteran was unable to work, had difficulty with 
maintaining relationships, avoided social situations and had 
recurring and intrusive thoughts of his war experience.  He 
had nightmares and flashbacks as well as hypervigilance and 
emotional numbing.    

An October 2005 correspondence by E.R.G. conveyed similar 
information in addition to an observation that the veteran's 
ongoing anger and stress levels remained high.  The veteran 
also continued to be isolated with bouts of overwhelming 
depression.  

A March 2005 VA medical report indicates that the veteran 
complained of anger and was concerned about his deteriorating 
relationship with his wife as well as his inability to cope 
with anything.  He had nightmares, flashbacks and sleep 
disturbances.  The veteran admitted to having frequent 
suicidal and homicidal ideation, but had not made any attempt 
at that point.  The previous week, the veteran reported 
having a thought of putting a gun to his mouth.  He had a few 
friends.  

A mental status exam revealed that the veteran was irritable 
with a depressed mood.  He appeared casually dressed and was 
oriented x3.  In addition, the veteran exhibited coherent 
speech and normal thought with no hallucinations or 
delusions.  He had limited judgment and insight as well as 
intrusive thoughts.              

In February 2006, the veteran submitted to a VA examination.  
The clinician, who reviewed the claims file, conveyed that 
the veteran complained of depression, anger and isolation.  
The veteran also indicated that he had no close friends that 
he trusted and no hobbies.  He stated that he had not been 
employed for 10 years and that he had continually been fired 
from previous jobs largely because of his anger and lack of 
cooperation with management.  The veteran had recurring 
nightmares, flashbacks, intense anxiety and distress when 
perceiving a cue that reminds him of war.  He also reported 
emotional numbing, isolation from others, feelings of 
detachment, difficulty in experiencing closeness or loving 
feelings and having little or no expectation for the future.  
The veteran stated that he had outbursts of anger for no 
apparent reason, sleep disturbances and difficulty with 
concentration.  He was hypervigilant with an exaggerated 
startle response.  

At the time of this evaluation, the veteran was adequately 
dressed and well groomed.  His speech fluency and 
articulation fell within normal limits as did his speech tone 
and rate.  The veteran made good eye contact, but displayed a 
depressed and constricted affect.  He was oriented x4 and 
disclosed that he had had thoughts of suicide in the past, 
had made a plan and came close to carrying it out, but did 
not.  The veteran also disclosed that he had homicidal 
thoughts, had made a plan and considered the plan, but 
elaborated no further at that time.  He experienced paranoia 
most of the time, although his thought processes were goal-
directed, logical and coherent.  The veteran displayed signs 
of psychosis during the interview, where he indicated that he 
could return to Vietnam quickly, feeling like he was still 
there and that he could hear mortars.  During such times, the 
veteran in indicated that he could not distinguish between 
reality and nonreality.  His judgment for hypothetical 
situations was intact and insight into his current life 
situation was apparent.  He could spell a word backwards and 
could make simple mathematical computations.  The veteran 
exhibited an intact remote memory, although his short-term 
memory was impaired.  

Based on these data, the VA examiner diagnosed the veteran 
with severe, chronic PTSD.  He had adequate social supports 
to sustain him, although he had emotional, financial and 
social stressors.  The examiner assigned a GAF score at this 
time of 40, which represented major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood (e.g., depressed, avoids friends, unable to work).  He 
also concluded that the veteran's PTSD symptoms had worsened 
since his last examination and more likely than not would 
continue to worsen over time.              

A July 2006 VA medical report indicates that the veteran had 
attempted to commit suicide.  The veteran reported that his 
marital relationship was deteriorating and that he had 
alienated his children long ago; he was not connected with 
his siblings.  He had no friends and indicated that he was 
irritable daily.  The veteran had low energy and poor memory 
and concentration.  The clinician indicated that this was the 
veteran's first psychiatric hospitalization.  

A mental status exam revealed that the veteran had no 
remarkable psychomotor agitation or slowing.  Eye contact was 
good and the veteran had no emotional withdrawal.  His speech 
was regular as to rate, rhythm and volume, and the veteran 
exhibited a full and appropriate affect.  He displayed an 
angry, depressed, and apathetic mood, but his thought process 
was goal-directed and thought content normal.  The veteran 
had recent suicidal ideation as manifested by standing on 
railroad tracks before an oncoming train.  He also had loaded 
a gun and pointed it at himself a few times this year.  The 
veteran also reported having homicidal ideation without 
intent or plan or specific victim.  He denied perceptual 
distortions outside of flashbacks.  Cognitively, the veteran 
was alert and oriented x3 and he had an intact memory.  He 
had good insight and judgment.  Based on these data, the VA 
clinician assigned a GAF score of 33, which indicated that 
the veteran had serious impairment in communication or 
judgment (i.e., suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, no friends), and assessed the veteran's prognosis as 
fair.  

In E.R.G.'s July 2006 Addendum, he noted that the veteran had 
been hospitalized at the Spokane VA hospital on July 6, 2006, 
as a result of his suicidal ideation and plan to step in 
front of a moving train.  He noted that the veteran had the 
access and means to carry out such plan, and indicated that 
he came within inches of the train hitting him.  

E.R.G. at this time noted that the veteran was an inpatient, 
targeting PTSD issues in addition to marital discord, anger 
management, depression, and cognitive distortions.     

In a September 2006 letter, E.R.G. indicated that he had seen 
the veteran intermittently since he began treating him in 
October 2004.  He further noted that the veteran had been 
hospitalized in July 2006 at the VA hospital in Spokane, 
Washington, after he had disclosed suicidal tendencies of 
putting himself in front of a moving train.  E.R.G. stated 
that the veteran's daily PTSD symptoms, anger and 
irritability had worsened his tendency to isolate, and that 
the veteran's relationship with his wife continued to 
deteriorate, with a report of no intimacy.  He had strained 
relationships with his children due to the unpredictability 
of his mood, and frequently had angry outbursts at his 
children and grandchildren.  E.R.G. also stated that the 
veteran currently had major deficiencies in his ability to 
work and he remained isolative secondary to his paranoid 
thinking.  The veteran's inability to manage anger and rage, 
especially when asked to follow instructions of an authority 
figure, had rendered him unemployable, and he exhibited 
disruption of mood and state of mind, secondary to intrusive 
memories, flashbacks and dissociative episodes, which also 
prohibited him from working.  E.R.G. further conveyed that 
the veteran's judgment, mood and thinking were all severely 
impacted by the sequelae of his PTSD, and his cognitive 
distortion regarding his abilities and how others viewed him 
continued to be pervasive.  

E.R.G. indicated his impression that the veteran did not view 
the world as a safe place and saw no potential in his future.  
The veteran also obsessed about his prior abuse of his wife 
and could not adjust his thinking to the present.  He 
perseverated with homicidal ideation toward a perpetrator, 
which worsened his panic and depression.  This, in turn, 
affected his ability to function independently despite his 
denial of being dependent.  The veteran's impulsivity 
continued to estrange him from his family and community, as 
he evidenced periods of violent rage without apparent cause.  
The veteran exhibited poor hygiene and neglect of grooming.  
He had severe difficulty adapting to any stressful situation 
or any perceived stressful situation.  

Based on these impressions, E.R.G. provided his professional 
opinion that the veteran should be reconsidered for a higher 
evaluation for PTSD.  He further indicated that the veteran's 
PTSD had exacerbated many of his other physical disabilities.           

Also in September 2006, the veteran indicated that he had no 
additional evidence to submit in support of his claim.  

b. Discussion
The Board determines that the evidence of record 
preponderates against a rating in excess of 30 percent from 
April 13, 2001 to October 4, 2004.  For this time period, the 
predominant symptoms of PTSD experienced by the veteran 
consisted of flashbacks, nightmares, anger, irritability, 
intrusive thoughts, difficulty with concentration, heightened 
startle response, sleep disturbances, social isolation and 
withdrawal.  The Board adjudges these symptoms and the 
veteran's overall disability picture for this time period to 
be most consistent with a 30 percent rating.  

For instance, the medical and psychiatric evidence of record 
does not suggest that the veteran had difficulty 
understanding complex commands, impairment of short- and 
long-term memory as manifested by retention of only highly 
learned material and forgetting to complete tasks, or 
impaired abstract thinking, as would typify a 50 percent 
evaluation.  Instead, the undated Vet Center record disclosed 
that the veteran had appropriate speech and normal memory 
function with fair judgment, and despite the single report of 
vague and circumstantial speech in January 2002, the July 
2003 VA report also disclosed normal speech and memory, as 
well as logical, goal-oriented and sequential thought, which 
preponderates in favor of the 30 percent evaluation.  In 
January 2002, the veteran indicated that his memory and 
concentration were unimpaired despite his other PTSD 
symptoms, and the VA examiner adjudged him to be alert and 
oriented x3.  Although the veteran had had fleeting thoughts 
of suicide without a specific plan, in April and May 2002 he 
denied having suicidal ideations, which would support a 30 
percent rating.  The veteran exhibited a normal affect in 
September 2003, which would support the current rating as 
opposed to a greater evaluation.  While the Board notes that 
in November 2003 and June 2004 clinicians characterized his 
PTSD as "severe," no GAF scores were assigned at this time, 
and the GAF scores that the veteran did receive, namely 51 in 
January 2002, 45 in April 2002, and 51 in September 2002, 
represented "moderate" to "serious" symptoms, which are 
not inconsistent with a 30 percent rating in light of the 
veteran's overall symptomatology during this time.  
Accordingly, the Board determines that a rating in excess of 
30 percent is not warranted for this time period.    

As for the severity of the veteran's PTSD from October 5, 
2004, the Board determines that the evidence weighs in favor 
of granting a rating of 70 percent from that date.  Since 
that time, the veteran has consistently reported having 
suicidal and homicidal ideations, as reflected in the October 
2004 VA medical examination report, the December 2004 letter 
from E.R.G., the March 2005 VA medical record, the February 
2006 VA examination report, the July 2006 VA medical report, 
and E.R.G.'s July 2006 Addendum.  These thoughts have built 
over this time, and as of July 2006, the record reflects that 
the veteran was hospitalized for an attempted suicide.  In 
addition, the veteran has also reported continuous 
irritability and outbursts of anger, as noted by the VA 
examiner in October 2004, E.R.G. in October 2005 and 
September 2006, the March 2005 VA examiner, the February 2006 
VA clinician and the July 2006 VA examiner, which would 
support a 70 percent rating.  Further, as disclosed in the 
February 2006 VA examination report, the veteran displayed an 
intact remote memory, but his short-term memory was impaired; 
such a symptom is most consistent with a 70 percent 
evaluation.  Also, in October 2004, the veteran appeared 
marginally groomed, and in E.R.G.'s September 2006 letter, he 
explained that the veteran had neglected his personal 
grooming and exhibited poor hygiene, which typify a 70 
percent rating.  The record further discloses that the 
veteran has consistently exhibited a depressed mood as well 
as an inability to maintain effective relationships, as 
reflected by his deteriorating marital relationship and 
estrangement from other relatives.  Finally, the veteran's 
steadily declining GAF scores from October 5, 2004, which 
ranged from 47 in October 2004 to 40 in February 2006 to 33 
in July 2006, are consistent with the 70 percent rating.  In 
light of such symptoms, the Board determines that the 
evidence weighs in favor of a 70 percent evaluation from 
October 5, 2004.          

The Board further finds that a higher rating of 100 percent 
for this time period is not warranted, as the record does not 
reflect that the veteran has experienced persistent delusions 
or hallucinations or that he has had memory loss for names of 
close relatives or his own name, as would characterize a 100 
percent rating.  The record also does not suggest that the 
veteran has an intermittent inability to perform activities 
of daily living, such as maintenance of minimal personal 
hygiene; the March 2005 VA medical report notes that he was 
casually dressed and the February 2006 VA examiner observed 
that the veteran was adequately dressed and well groomed.  
These medical records likewise do not indicate that the 
veteran has exhibited disorientation as to time or place, as 
would support a 100 percent evaluation.  As such, the Board 
finds that a higher rating of 100 percent from October 5, 
2004 is not warranted.    

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  There 
is no indication of any hospitalizations for PTSD, nor is 
there relevant evidence of marked work impairment during this 
period of time.  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" prior to October 4, 2004.  
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran has been in receipt of a total compensation 
rating based upon individual unemployability since May 13, 
2002 and the 70 percent rating in effect since October 5, 
2004 takes into account significant industrial impairment.  
In the presence of such circumstances, a referral for 
submission for assignment of an extraschedular rating for his 
PTSD since October 5, 2004 is not indicated.  38 C.F.R. § 
3.321(b)(1) are satisfied.  



IV. Conclusion 
For the reasons stated above, the Board finds that an initial 
rating in excess of 30 percent from April 13, 2001 for 
service connected PTSD is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  

The Board also finds that the criteria for an increased 
rating to 70 percent for PTSD, from October 5, 2004 have been 
met.  As the preponderance of the evidence is against a 
rating in excess of 70 percent, the benefit of the doubt 
doctrine does not apply to this aspect of the veteran's 
appeal.  Id.  


ORDER

An initial evaluation in excess of 30 percent for service 
connected PTSD from April 13, 2001 to October 4, 2004 is 
denied.

A rating of 70 percent for service connected PTSD from 
October 5, 2004, but no more than 70 percent is granted, 
subject to the rules and regulations governing the payment of 
monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


